Citation Nr: 0316720	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-06 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a left knee disorder, 
secondary to an already service-connected right total knee 
replacement.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania, which denied the 
veteran's claim for service connection for a left knee 
disorder.  He alleges it is secondary to his already service-
connected right knee disorder (right total knee replacement 
(TNR)).  


FINDINGS OF FACT

1.  All notification and relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the ROIC.  

2.  The evidence of record is about evenly balanced for and 
against the claim regarding whether the veteran's current 
left knee disorder, status post left total knee replacement, 
is the result of his already service-connected right knee 
disorder, status post total right knee replacement.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, his 
left knee disorder is proximately due to or the result of his 
service-connected status post right total knee replacement.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002); Allen v. Brown, 7 Vet. App. 439, 448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  Second, the VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.   

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  For example, 
the discussions in the June 2000 rating decision, the October 
2000 statement of the case, the February 2001 supplemental 
statement of the case, the June 2001 supplemental statement 
of the case, the October 2001 supplemental statement of the 
case, and the February 2002 supplemental statement of the 
case informed the veteran of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  Additionally, a letter dated in 
May 2002 from the RO informed the veteran of the enactment of 
the VCAA; VA's duty to notify; VA's duty to assist in 
obtaining evidence; what the evidence must show for 
entitlement; when and where to send pertinent information; 
what VA has done to assist the claims; and how to contact VA 
for additional assistance.  Specifically, the RO informed him 
that it would obtain any VA or other Federal records that he 
identified.  

Those documents listed above, especially when considered 
collectively, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  The RO also apprised the veteran of the 
applicable laws and regulations in the statement of the case 
and supplemental statement of the case.  And the basic 
requirements for establishing service connection for a left 
knee disorder on a secondary basis has remained unchanged-
despite the change in the law with respect to the preliminary 
duties to notify and assist.  The Board finds, then, that VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  Additionally, the RO attempted to obtain all 
relevant evidence identified by the veteran as to his 
service-connected disability.  The Board is not aware of any 
relevant evidence that has not been obtained.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, no further assistance 
to the veteran with the development of evidence is required 
for this claim.  


II.  Factual Background

The pertinent facts of this case reveal that service medical 
records are negative for diagnosis, treatment or other 
findings of a left knee disorder.  Service medical records 
show that the veteran was seen on sick call in August 1953 
for complaints of swelling and soreness in his right knee; it 
was noted that the knee was stable, with no effusion.  There 
was tenderness over the medial collateral ligament.  
Post-service medical records reflect that the veteran 
received ongoing treatment in the 1950's and 1960's for a 
painful right knee causing him to limp.  He was admitted to a 
VA hospital in January 1963 with complaints of a painful 
swollen right knee; he was admitted with a diagnosis of torn 
medial meniscus, right knee.  The veteran underwent 
arthrotomy of the right knee, with excision of torn meniscus, 
and synovial biopsy.  He was prescribed an ace bandage for 
the right knee.  

Based upon the above clinical findings, a rating action of 
June 1963 granted service connection for residuals of a 
meniscectomy of the right knee.  

Medical evidence of record, dated in the 1970's and 1980's, 
including VA as well as private treatment reports, show that 
the veteran continued to receive clinical evaluation and 
treatment for chronic pain and swelling of the right knee, 
especially with prolonged walking and standing.  The records 
indicate that the veteran was treated with medication, heat 
therapy and occasional steroid injections.  In March 1993, 
the veteran was admitted to a VA hospital for elective right 
total knee replacement secondary to traumatic degenerative 
joint disease.  He was discharged to home in April 1993.  It 
was noted that he was able to walk on level and non-level 
surfaces independently using Loftstand crutches with partial 
weight bearing right lower extremity.  

The veteran's claim for service connection for a left knee 
disorder was received in March 2000.  Submitted in support of 
his claim was a medical statement from Raymond J. Kraynak, 
D.O., dated in March 2000, wherein he noted that the veteran 
had progressive and severe knee pain ever since his right 
knee surgery in the 1960's.  He also noted hat the right knee 
pain and degeneration had gotten so severe that it required 
total knee replacement in 1993.  Currently, the right knee 
continued to give him a great deal of pain.  He noted that 
the veteran walked with a limp, occasionally used a cane to 
offset the discomfort, and used Darvocet for pain relief.  
Dr. Kraynak explained that, because of the severe pain and 
limp that he had in his right knee over the years, it caused 
the veteran to put more weight on his left knee.  He further 
explained that, because of the increased stress on the left 
knee, it caused accelerated degeneration, which necessitated 
a left knee replacement.  Dr. Kraynak concluded that it was 
his impression that the veteran suffered from traumatic 
arthritis, induced by the right knee injury which occurred 
during the Korean war, while jumping off a truck; and, 
because of the prolonged injury to his right knee, it caused 
accelerated degeneration of the left knee, which required a 
total left knee replacement.  

The veteran was afforded a VA compensation examination in May 
2000, at which time he reported that his left knee started 
giving him problems in the 1970's in terms of pain, 
intermittent swelling, and stiffness.  It was noted that he 
underwent a left cemented total knee replacement in November 
1999.  It was observed that the walked with a cane and had 
had physical therapy on multiple occasions for his left knee.  
Following a physical evaluation of the knees, including x-ray 
studies of the knees, the pertinent diagnoses were right 
total knee replacement for post-traumatic osteoarthritis, 
status post meniscus injury, status post open medial 
meniscectomy; and degenerative joint disease of the left 
knee, status post cemented total knee replacement, with 
stiffness and fatigability.  The examiner stated that it was 
his professional opinion that it was as likely as not that 
the physical activities during service contributed to his 
right knee condition, but it was less than likely that the 
physical activities during service directly contributed to 
the left knee condition.  

In an addendum to the above medical examination, dated in 
June 2000, the VA examiner indicated that the veteran clearly 
stated that his left knee problem started in the 1970's, 
which grew gradually worse over time, which was typical of 
degenerative joint disease for which he had a left cemented 
total knee replacement in November 1999.  The examiner stated 
that in his professional opinion, the veteran had right knee 
post-traumatic osteoarthritis, status post right total knee 
replacement.  There was enough documentation to support that 
claim.  However, he also stated that it was less than likely 
that the veteran had a connection to his service activities 
with regard to his left knee condition.  From the natural 
history of the degenerative joint disease and from his 
symptomatology, it appeared more likely that he had 
degenerative joint disease in the left knee.  He disagreed 
with the veteran's private doctor.  The examiner stated that 
it was his professional opinion that it was less than likely 
that his left knee condition was connected to his right knee 
condition.  

Received in November 2000 was a private hospital report, 
which shows that the veteran underwent a left total knee 
replacement on November 11, 1999.  Following his discharge 
from the hospital, it was recommended that the veteran 
participate in physical therapy.  

Of record is a statement from the veteran's spouse, dated in 
August 2001, wherein she attested to the veteran's impaired 
mobility ever since his right knee replacement in 1993.  She 
also indicated that the veteran favored his knee, which 
caused his left knee to become weak.  She noted that the left 
knee condition became so severe that the veteran was required 
to undergo a left knee replacement.  

Received in October 2001 was another medical statement from 
Dr. Raymond Kraynak, wherein he again noted "because of the 
severe pain, limping, and abnormal gait in the right knee 
over the years, it caused the veteran to put more weight on 
his left knee; this increased stress caused accelerated 
degeneration, which necessitated a left knee replacement."  
Dr. Kraynak stated that it was still his opinion that the 
veteran suffered from traumatic arthritis in the right knee, 
which caused accelerated degeneration of the left knee that 
required a total left knee replacement.  


III.  Legal Analysis

The general requirements for establishing entitlement to 
service connection for a disability due to a disease or 
injury directly incurred or aggravated during service are 
discussed in 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  See 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); Baldwin 
v. West, 13 Vet. App. 1 (1999).  See, too, 38 C.F.R. 
§ 3.303(d), indicating that service connection also is 
permissible for any disease initially diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.

Most pertinent to this particular appeal, however, is 38 
C.F.R. § 3.310(a).  This specific regulation concerns claims 
for secondary service connection.  And to show entitlement on 
this alternative basis, there must be probative evidence 
indicating the condition at issue is proximately due to, or 
the result of, a service-connected disability.  Stated 
somewhat differently, there must be sufficient evidence 
showing that (1) a current disability exists, and (2) the 
current disability was either (a) caused, or (b) aggravated 
by a service-connected disability.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  However, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id; see also Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993)/

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; conversely, 
if the evidence supports the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. 
§ 3.102 (as amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001)).  

Following a thorough review of the evidence of record, the 
Board concludes that service connection is warranted for a 
left knee disorder because there is probative evidence-both 
for and against the claim-concerning whether it is 
attributable to the veteran's already service-connected 
status post right total knee replacement.  Consequently, he 
receives the benefit of the doubt because the favorable 
evidence is about evenly balanced in comparison to the 
unfavorable evidence.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

In order to show that a disability is proximately due to or 
the result of a service-connected disease or injury, the 
veteran must submit competent medical evidence showing that 
the disabilities are causally-related.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  Here, the veteran is service-
connected for residuals of an injury to his right knee, which 
required him to undergo a total knee arthroplasty 
(replacement).  His current left knee disorder has been 
documented in the record.  In June 2000, a VA examiner 
indicated the veteran's left knee disorder was not related to 
his service-connected right knee condition.  However, in 
March 2000, the veteran's private physician concluded 
differently-indicating the veteran's right knee injury 
caused accelerated degeneration of his opposing left knee, 
eventually necessitating a total left knee replacement.  
Therefore, there are two equally competent, 
but contradictory, medical opinions of record that the Board 
has to assess in order to decide this claim.  

In assessing the evidence of record, the Federal Circuit 
Court has held that the Board has "the authority to discount 
the weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (1997).  
See also Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
U.S. Court of Appeals for Veterans Claims also has held, 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).

In this particular case, the Board determines that the 
positive medical opinion provided by the veteran's private 
treating physician in March 2000, is at least as probative, 
if not more so, than the negative opinion provided by VA in 
June 2000.  The private physician's personal examination of 
the veteran over the years, and his knowledge and skill in 
analyzing the etiology of the veteran's service-connected 
disability, makes his opinion especially probative.  The 
veteran's private doctor also opined that the severe pain and 
limp that the veteran had in his right knee over the years 
caused him to put more weight on his left knee; and this 
increased stress on his left knee, in turn, caused 
accelerated degeneration that necessitated the left knee 
replacement.  The VA examiner, on the other hand, only stated 
that it appeared more likely the veteran had degenerative 
joint disease (osteoarthritis).  And although that VA 
examiner obviously disagreed with the private doctor, the VA 
examiner did not address the possible longstanding affect of 
the right knee impairment on the status of the left knee.  
The VA examiner simply stated that it is less than likely the 
left knee condition is connected to the right knee 
disability, without providing any underlying reasoning or 
rationale to support his opinion.  

So the competent medical evidence of record is in relative 
equipoise concerning whether the veteran's service-connected 
right knee disability (the knee replacement) has chronically 
worsened his left knee causing an opposing disorder of that 
knee as well.  Therefore, as alluded to earlier, this doubt 
is resolved in his favor, and his claim for secondary service 
connection must be granted.  See 38 C.F.R. §§ 3.102.


ORDER

The claim for service connection for the left knee disorder, 
secondary to the service-connected right knee disorder 
(status post right total knee replacement), is granted.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

